Case: 09-10473       Document: 00511047302          Page: 1    Date Filed: 03/10/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 10, 2010
                                     No. 09-10473
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

BILLY EUGENE HODGES,

                                                   Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 7:08-CR-12-2




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


       Billy Hodges pleaded guilty, pursuant to a written plea agreement, of con-
spiracy to manufacture a controlled substance. He contends that the district

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-10473    Document: 00511047302 Page: 2         Date Filed: 03/10/2010
                                 No. 09-10473

court abused its discretion in denying his motion to withdraw his guilty plea. He
claims, without elaboration, that he presented a valid reason for withdrawal
based on discrepancies between findings in the presentence report and evidence
presented at a suppression hearing. He has not shown that there was a fair and
just reason for him to withdraw his plea or that the district court abused its dis-
cretion in denying the motion. See United States v. McKnight, 570 F.3d 641, 645
(5th Cir. 2009); see also United States v. Carr, 740 F.2d 339, 343-44 (5th Cir.
1984) (listing factors to be considered on motion to withdraw).
      Hodges argues that his guilty plea was involuntarily entered because of
his medical condition and potential side effects of medications. Because those
contentions were not raised in the district court, our review is for plain error on-
ly, for which Hodges must show a forfeited error that is clear or obvious and that
affects his substantial rights. Puckett v. United States, 129 S. Ct. 1423, 1429
(2009). If he makes such a showing, this court has the discretion to correct the
error but only if it seriously affects the fairness, integrity, or public reputation
of judicial proceedings. Id. To establish that any error in accepting his guilty
plea affected his substantial rights, Hodges must show a reasonable probability
that, but for the error, he would not have entered the plea. United States v. Lon-
don, 568 F.3d 553, 558 (5th Cir. 2009), petition for cert. filed (Aug. 11, 2009) (No.
09-5844).
      Under F ED. R. C RIM. P. 11(b)(2), “Before accepting a plea of guilty or nolo
contendere, the court must address the defendant personally in open court and
determine that the plea is voluntary and did not result from force, threats, or
promises (other than promises in a plea agreement).” The magistrate judge did
so. Hodges was asked, at rearraignment, whether he was under the influence
of drugs, and he responded negatively. His statements at the rearraignment
hearing with respect to his competence and the voluntariness of his plea carry
a strong presumption of verity. See United States v. Adam, 296 F.3d 327, 333
(5th Cir. 2002). “Rule 11 does not specifically require that the trial judge inquire

                                         2
   Case: 09-10473    Document: 00511047302 Page: 3        Date Filed: 03/10/2010
                                 No. 09-10473

as to the defendant’s use of medication.” Id. (stating that failure to inquire into
defendant’s medication at rearraignment was not error, plain or otherwise, be-
cause district court asked whether plea was voluntary and whether defendant
was under the influence of drugs). Moreover, Hodges merely contends that his
medications might have affected the voluntariness of his plea, not that they ac-
tually did. Thus, he has not shown that his substantial rights were affected. See
London, 568 F.3d at 558.
      The judgment is AFFIRMED.




                                        3